Exhibit 10.2

GENERAL PLEDGE AGREEMENT

TO: WELLS FARGO BANK, NATIONAL ASSOCIATION

1. GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned
TILLY’S, INC., a Delaware corporation (“Grantor”), hereby assigns, transfers to
and pledges with WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”), and grants to
Bank a security interest in, the following described money and property,
together with all other money and property as may at any time be delivered to
and deposited with Bank: all of the issued and outstanding equity interests in
World of Jeans & Tops, a California corporation, beneficially owned or held by
Grantor, including but not limited to 20,000,000 shares of common stock of World
of Jeans & Tops evidenced by certificate No. 20 (collectively called
“Collateral”), together with whatever is receivable or received when any of the
Collateral or proceeds thereof are sold, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including
without limitation, (a) all rights to payment, including returned premiums, with
respect to any insurance relating to any of the foregoing, (b) all rights to
payment with respect to any claim or cause of action affecting or relating to
any of the foregoing, and (c) all stock rights, rights to subscribe, stock
splits, liquidating dividends, cash dividends, dividends paid in stock, new
securities or other property of any kind which Grantor is or may hereafter be
entitled to receive on account of any securities pledged hereunder, including
without limitation, stock received by Grantor due to stock splits or dividends
paid in stock or sums paid upon or in respect of any securities pledged
hereunder upon the liquidation or dissolution of the issuer thereof (hereinafter
called “Proceeds”), and in the event that Grantor receives any such Proceeds,
Grantor will hold the same in trust on behalf of and for the benefit of Bank and
will immediately deliver all such Proceeds to Bank in the exact form received,
with the endorsement of Grantor if necessary and/or appropriate undated stock
powers duly executed in blank, to be held by Bank as part of the Collateral,
subject to all terms hereof.

2. OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of World of Jeans &
Tops, a California corporation to Bank; (b) all obligations of Grantor to Bank
under that certain Continuing Guaranty dated as of the date hereof, (c) all
obligations of Grantor and rights of Bank under this Agreement; and (d) all
present and future obligations of Grantor to Bank of other kinds. The word
“Indebtedness” is used herein in its most comprehensive sense and includes any
and all advances, debts, obligations and liabilities of Grantor, or any of them,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, including under any
swap, derivative, foreign

 

1



--------------------------------------------------------------------------------

exchange, hedge, deposit, treasury management or other similar transaction or
arrangement, and whether Grantor may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.

3. TERMINATION. This Agreement will terminate upon the performance of all
obligations of Grantor to Bank, including without limitation, the payment of all
Indebtedness of Grantor to Bank, and the termination of all commitments of Bank
to extend credit to Grantor, existing at the time Bank receives written notice
from Grantor of the termination of this Agreement.

4. OBLIGATIONS OF BANK. Bank has no obligation to make any loans hereunder. Any
money received by Bank in respect of the Collateral may be deposited, at Bank’s
option, into a non-interest bearing account over which Grantor shall have no
control, and the same shall, for all purposes, be deemed Collateral hereunder.
Bank’s obligation with respect to Collateral and Proceeds in its possession
shall be strictly limited to the duty to exercise reasonable care in the custody
and preservation of such Collateral and Proceeds, and such duty shall not
include any obligation to ascertain or to initiate any action with respect to or
to inform Grantor of maturity dates, conversion, call or exchange rights, or
offers to purchase the Collateral or Proceeds, or any similar matters,
notwithstanding Bank’s knowledge of the same. Bank shall have no duty to take
any steps necessary to preserve the rights of Grantor against prior parties, or
to initiate any action to protect against the possibility of a decline in the
market value of the Collateral or Proceeds. Bank shall not be obligated to take
any action with respect to the Collateral or Proceeds requested by Grantor
unless such request is made in writing and Bank determines, in its sole
discretion, that the requested action would not unreasonably jeopardize the
value of the Collateral and Proceeds as security for the Indebtedness. Bank may
at any time deliver the Collateral and Proceeds, or any part thereof, to any
Grantor, and the receipt thereof by any Grantor shall be a complete and full
acquittance for the Collateral and Proceeds so delivered, and Bank shall
thereafter be discharged from any liability or responsibility therefor.

5. REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants to Bank that:
(a) Grantor’s legal name is exactly as set forth on the first page of this
Agreement, and all of Grantor’s organizational documents or agreements delivered
to Bank are complete and accurate in every respect; (b) Grantor is the owner and
has possession or control of the Collateral and Proceeds; (c) Grantor has the
exclusive right to pledge the Collateral and Proceeds; (d) all Collateral and
Proceeds are genuine, free from liens, adverse claims, setoffs, default,
prepayment, defenses and conditions precedent of any kind or character, except
the lien created hereby or as otherwise agreed to by Bank, or as heretofore
disclosed by Grantor to Bank, in writing; (e) all statements contained herein
and, where applicable, in the Collateral, are true and complete in all material
respects; (f) no financing statement covering any of the Collateral or Proceeds,
and naming any secured party other than Bank, is on file in any public office;
and (g) specifically with respect to Collateral and Proceeds consisting of
investment securities,

 

2



--------------------------------------------------------------------------------

instruments, chattel paper, documents, contracts, insurance policies or any like
property, (i) all persons appearing to be obligated thereon have authority and
capacity to contract and are bound as they appear to be, and (ii) the same
comply with applicable laws concerning form, content and manner of preparation
and execution.

6. COVENANTS OF GRANTOR.

(a) Grantor agrees in general: (i) to pay Indebtedness secured hereby when due;
(ii) to indemnify Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by property subject hereto; (iii) to permit Bank
to exercise its powers; (iv) to execute and deliver such documents as Bank deems
necessary to create, perfect and continue the security interests contemplated
hereby; (v) not to change its name, and as applicable, its chief executive
office, its principal residence or the jurisdiction in which it is organized
and/or registered without giving Bank prior written notice thereof; (vi) not to
change the places where Grantor keeps any Collateral or Grantor’s records
concerning the Collateral and Proceeds without giving Bank prior written notice
of the address to which Grantor is moving same; and (vii) to cooperate with Bank
in perfecting all security interests granted herein and in obtaining such
agreements from third parties as Bank deems necessary, proper or convenient in
connection with the preservation, perfection or enforcement of any of its rights
hereunder.

(b) Grantor agrees with regard to the Collateral and Proceeds, unless Bank
agrees otherwise in writing: (i) that Bank is authorized to file financing
statements in the name of Grantor to perfect Bank’s security interest in
Collateral and Proceeds; (ii) not to permit any lien on the Collateral or
Proceeds, except in favor of Bank; (iii) not to sell, hypothecate or otherwise
dispose of, nor permit the transfer by operation of law of, any of the
Collateral or Proceeds or any interest therein, nor withdraw any funds from any
deposit account pledged to Bank hereunder; (iv) to keep, in accordance with
generally accepted accounting principles, complete and accurate records
regarding all Collateral and Proceeds, and to permit Bank to inspect the same
and make copies thereof at any reasonable time; (v) if requested by Bank, to
receive and use reasonable diligence to collect Proceeds, in trust and as the
property of Bank, and to immediately endorse as appropriate and deliver such
Proceeds to Bank daily in the exact form in which they are received together
with a collection report in form satisfactory to Bank; (vi) in the event Bank
elects to receive payments of Proceeds hereunder, to pay all expenses incurred
by Bank in connection therewith, including expenses of accounting,
correspondence, collection efforts, filing, recording, record keeping and
expenses incidental thereto; (vii) to provide any service and do any other acts
which may be necessary to keep all Collateral and Proceeds free and clear of all
defenses, rights of offset and counterclaims; and (viii) if the Collateral or
Proceeds consists of securities and so long as no Event of Default exists, to
vote said securities and to give consents, waivers and ratifications with
respect thereto, provided that no vote shall be cast or consent, waiver or
ratification given or

 

3



--------------------------------------------------------------------------------

action taken which would impair Bank’s interests in the Collateral and Proceeds
or be inconsistent with or violate any provisions of this Agreement.

7. POWERS OF BANK. Grantor appoints Bank its true attorney in fact to perform
any of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Bank’s officers and employees, or any of them: (a) while an Event of Default
exists, to perform any obligation of Grantor hereunder in Grantor’s name or
otherwise; (b) to notify any person obligated on any security, instrument or
other document subject to this Agreement of Bank’s rights hereunder; (c) to
collect by legal proceedings or otherwise all dividends, interest, principal or
other sums now or hereafter payable upon or on account of the Collateral or
Proceeds; (d) while an Event of Default exists, to enter into any extension,
modification, reorganization, deposit, merger or consolidation agreement, or any
other agreement relating to or affecting the Collateral or Proceeds, and in
connection therewith to deposit or surrender control of the Collateral and
Proceeds, to accept other property in exchange for the Collateral and Proceeds,
and to do and perform such acts and things as Bank may deem proper, with any
money or property received in exchange for the Collateral or Proceeds, at Bank’s
option, to be applied to the Indebtedness or held by Bank under this Agreement;
(e) to accept other property in exchange for the Collateral and Proceeds, with
any money or property received in exchange for the Collateral or Proceeds, at
Bank’s option, to be applied to the Indebtedness or held by Bank under this
Agreement; (f) to make any compromise or settlement Bank deems desirable or
proper in respect of the Collateral and Proceeds; (g) to insure, process and
preserve the Collateral and Proceeds; (h) while an Event of Default exists, to
exercise all rights, powers and remedies which Grantor would have, but for this
Agreement, with respect to all Collateral and Proceeds subject hereto; and
(i) to do all acts and things and execute all documents in the name of Grantor
or otherwise, deemed by Bank as necessary, proper and convenient in connection
with the preservation, perfection or enforcement of its rights hereunder. To
effect the purposes of this Agreement or otherwise upon instructions of Grantor,
or any of them, Bank may cause any Collateral and/or Proceeds to be transferred
to Bank’s name or the name of Bank’s nominee. If an Event of Default has
occurred and is continuing, any or all Collateral and/or Proceeds consisting of
securities may be registered, without notice, in the name of Bank or its
nominee, and thereafter Bank or its nominee may exercise, without notice, all
voting and corporate rights at any meeting of the shareholders of the issuer
thereof, any and all rights of conversion, exchange or subscription, or any
other rights, privileges or options pertaining to such Collateral and/or
Proceeds, all as if it were the absolute owner thereof. The foregoing shall
include, without limitation, the right of Bank or its nominee to exchange, at
its discretion, any and all Collateral and/or Proceeds upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof, or upon the exercise by the issuer thereof or Bank of any right,
privilege or option pertaining to any shares of the Collateral and/or Proceeds,
and in connection therewith, the right to deposit and deliver any and all of the
Collateral and/or Proceeds with any committee, depository, transfer agent,
registrar or other designated agency upon such terms and conditions as Bank may
determine. All of the foregoing rights, privileges or options may be exercised
without liability on the part of Bank or its nominee except to account for
property actually

 

4



--------------------------------------------------------------------------------

received by Bank. Bank shall have no duty to exercise any of the foregoing, or
any other rights, privileges or options with respect to the Collateral or
Proceeds and shall not be responsible for any failure to do so or delay in so
doing.

8. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Grantor agrees to
pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds, and upon the failure of Grantor
to do so, Bank at its option may pay any of them and shall be the sole judge of
the legality or validity thereof and the amount necessary to discharge the same.
Any such payments made by Bank shall be obligations of Grantor to Bank, due and
payable immediately upon demand, together with interest at a rate determined in
accordance with the provisions of this Agreement, and shall be secured by the
Collateral and Proceeds, subject to all terms and conditions of this Agreement.

9. EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement: (a) any default in the payment or
performance of any obligation, or any defined event of default, under (i) any
contract or instrument evidencing any Indebtedness to Bank, (ii) any other
agreement between Grantor or World of Jeans & Tops and Bank, including without
limitation any loan agreement, relating to or executed in connection with any
Indebtedness, or (iii) any contract or instrument evidencing any Indebtedness to
any other person or entity in an individual principal amount of $500,000 or more
or with an aggregate principal amount of $1,000,000 or more; (b) any
representation or warranty made by Grantor herein shall prove to be incorrect,
false or misleading in any material respect when made; (c) Grantor shall fail to
observe or perform any obligation or agreement contained herein; (d) any
impairment in the rights of Bank in any Collateral or Proceeds, or any
attachment or like levy on any property of Grantor; and (e) Bank, in good faith,
believes any or all of the Collateral and/or Proceeds to be in danger of misuse,
dissipation, commingling, loss, theft, damage or destruction, or otherwise in
jeopardy or unsatisfactory in character or value.

10. REMEDIES. Upon the occurrence of any Event of Default, Bank shall have the
right to declare immediately due and payable all or any Indebtedness secured
hereby and to terminate any commitments to make loans or otherwise extend credit
to Grantor. Bank shall have all other rights, powers, privileges and remedies
granted to a secured party upon default under the California Uniform Commercial
Code or otherwise provided by law, including without limitation, the (a) right
to contact all persons obligated to Grantor on any Collateral or Proceeds and to
instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license or otherwise dispose of any or all
Collateral. All rights, powers, privileges and remedies of Bank shall be
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power, privilege or remedy hereunder shall affect or operate as a waiver of such
right, power, privilege or remedy; nor shall any single or partial exercise of
any such right, power, privilege or remedy preclude, waive or otherwise affect
any other or further

 

5



--------------------------------------------------------------------------------

exercise thereof or the exercise of any other right, power, privilege or remedy.
Any waiver, permit, consent or approval of any kind by Bank of any default
hereunder, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing. It is
agreed that public or private sales or other dispositions, for cash or on
credit, to a wholesaler or retailer or investor, or user of property of the
types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions. While an Event of Default exists: (a) Grantor
will not dispose of any Collateral or Proceeds except on terms approved by Bank;
(b) Bank may appropriate the Collateral and apply all Proceeds toward repayment
of the Indebtedness in such order of application as Bank may from time to time
elect; (c) Bank may, at any time and at Bank’s sole option, liquidate any time
deposits pledged hereunder, whether or not said time deposits have matured and
notwithstanding the fact that such liquidation may give rise to penalties for
early withdrawal of funds; and (d) at Bank’s request, Grantor will assemble and
deliver all Collateral and Proceeds, and books and records pertaining thereto,
to Bank at a reasonably convenient place designated by Bank. For any Collateral
or Proceeds consisting of securities, Bank shall have no obligation to delay a
disposition of any portion thereof for the period of time necessary to permit
the issuer thereof to register such securities for public sale under any
applicable state or Federal law, even if the issuer thereof would agree to do
so. Grantor further agrees that Bank shall have no obligation to process or
prepare any Collateral for sale or other disposition.

11. DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness in such order of application as Bank
may from time to time elect. Upon the transfer of all or any part of the
Indebtedness, Bank may transfer all or any part of the Collateral or Proceeds
and shall be fully discharged thereafter from all liability and responsibility
with respect to any of the foregoing so transferred, and the transferee shall be
vested with all rights and powers of Bank hereunder with respect to any of the
foregoing so transferred; but with respect to any Collateral or Proceeds not so
transferred, Bank shall retain all rights, powers, privileges and remedies
herein given.

12. STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid in full
and all commitments by Bank to extend credit to Grantor have been terminated,
the power of sale or other disposition and all other rights, powers, privileges
and remedies granted to Bank hereunder shall continue to exist and may be
exercised by Bank at any time and from time to time irrespective of the fact
that the Indebtedness or any part thereof may have become barred by any statute
of limitations, or

 

6



--------------------------------------------------------------------------------

that the personal liability of Grantor may have ceased, unless such liability
shall have ceased due to the payment in full of all Indebtedness secured
hereunder.

13. MISCELLANEOUS. When there is more than one Grantor named herein: (a) the
word “Grantor” shall mean all or any one or more of them as the context
requires; (b) the obligations of each Grantor hereunder are joint and several;
and (c) until all Indebtedness shall have been paid in full, no Grantor shall
have any right of subrogation or contribution, and each Grantor hereby waives
any benefit of or right to participate in any of the Collateral or Proceeds or
any other security now or hereafter held by Bank. Grantor hereby waives any
right to require Bank to (i) proceed against Grantor or any other person,
(ii) marshal assets or proceed against or exhaust any security from Grantor or
any other person, (iii) perform any obligation of Grantor with respect to any
Collateral or Proceeds, and (d) make any presentment or demand, or give any
notice of nonpayment or nonperformance, protest, notice of protest or notice of
dishonor hereunder or in connection with any Collateral or Proceeds. Grantor
further waives any right to direct the application of payments or security for
any Indebtedness of Grantor or indebtedness of customers of Grantor.

14. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Bank at the address specified in any other loan
documents entered into between Grantor and Bank and to Grantor at the address of
its chief executive office (or principal residence, if applicable) specified
below or to such other address as any party may designate by written notice to
each other party, and shall be deemed to have been given or made as follows:
(a) if personally delivered, upon delivery; (b) if sent by mail, upon the
earlier of the date of receipt or three (3) days after deposit in the U.S. mail,
first class and postage prepaid; and (c) if sent by telecopy, upon receipt.

15. COSTS, EXPENSES AND ATTORNEYS’ FEES. Grantor shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Bank’s in-house counsel), expended or incurred by
Bank in connection with (a) the perfection and preservation of the Collateral or
Bank’s interest therein, and (b) the realization, enforcement and exercise of
any right, power, privilege or remedy conferred by this Agreement, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Grantor or in any way affecting any of the Collateral or Bank’s ability to
exercise any of its rights or remedies with respect thereto. If not paid when
due, all of the foregoing shall be paid by Grantor with interest from the date
of demand until paid in full at a rate per annum equal to the greater of ten
percent (10%) or Bank’s Prime Rate in effect from time to time.

 

7



--------------------------------------------------------------------------------

16. SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Grantor.

17. RESERVED.

18. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

19. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

Grantor warrants that Grantor is an organization registered under the laws of
the State of Delaware.

Grantor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 10 & 12 Whatney, Irvine, CA
92618.

[signature follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of May 3rd, 2012.

 

TILLY’S, INC. By:   /s/ Bill Langsdorf   Name: Bill Langsdorf  

Title: Senior Vice President and

Chief Financial Officer

Signature Page to General Pledge Agreement